El Juez Asociado Señob Aldkey,
emitió la opinión del tribunal.
Esta apelación lia sido interpuesta porque habiendo sido sostenida por la corte inferior la excepción previa de los de-mandados de que la demanda no aduce hechos determinan-tes de .causa de acción, a petición de los demandados la corte dictó sentencia y declaró sin lugar la demanda.
Martín, Isabel, Juana-Basilisa y María del Carmen Gon-zález Bermudez, que son cuatro de los seis hijos y herede-ros de Juan Antonio González, demandaron a cuatro perso-nas alegando sustancialmente lo siguiente: que el padre de los demandantes fué dueño hasta su muerte de una finca de 170 cuerdas cuya descripción hicieron: que los cuatro de-mandantes y otros dos hermanos fueron declarados herede-ros de su padre en 1893, habiendo aceptado todos la heren-cia y quienes con su madre viuda, María Josefa Bermúdez, pasaron a ser dueños en proindiviso de dicha finca, los hijos por herencia y la viuda por sus gananciales y que los deman-dados nunca han traspasado, cedido ni renunciado su título o derecho de propiedad en dicha finca de la que son dueños en una dozava parte cada uno de los demandantes: que los demandados están poseyendo 100 cuerdas de la finca de 170 cuerdas desde hace unos cuatro años sin título alguno: que la viuda y otra persona como defensor de los entonces me-nores' de edad no emancipados hicieron en el año 1893 la *180partición de los bienes relictos por sn cansante y adjudica-ron a diversos supuestos acreedores en pago de las deudas allí expresadas todos los bienes inmuebles de la herencia y que la finca de 170 cuerdas mencionada fué de igual modo adjudicada en pago de deudas a María Josefa Bermúdez (la viuda) y fué inscrita a su favor en el registro de la pro-piedad, y que por sucesivas transmisiones fian llegado .a. po-der de los demandados 100 cuerdas de ella: que cuando se hizo la partición de bienes, cuando fué aprobada por el juz-gado de primera instancia y cuando fué protocolada en una notaría, los demandantes eran menores de edad no emanci-pados y no se obtuvo autorización judicial para que los bie-nes fueran dados en pago de deuda: y que los demandados poseen esas 100 cuerdas de terreno sabiendo que dicha par-tición de bienes es nula.
Por esas alegaciones y otra respecto a los frutos de esa finca solicitaron de la corte declarase que los demandantes son dueños de un condominio de una dozava parte cada uno en la finca de 170 cuerdas y que los demandados le paguen cierta cantidad por daños y perjuicios más las costas.-
A petición de los demandados y por orden de la corte fueron eliminadas algunas palabras de esa demanda y fué hecha parte demandada la viuda Josefa Bermúdez. Poste-riormente la corte declaró que los otros dos hijos y herede-ros debían ser hechos partes en el pleito y que la demanda no aduce hechos determinantes de causa de acción, dictando después la sentencia antes mencionada.
Los apelantes tratan en los tres primeros motivos de su recurso cuestiones que realmente no tienen importancia cual-quiera que sea el resultado de nuestra resolución en este caso, pues se refieren a que fueron impropiamente elimina-das ciertas palabras de la demanda, a que no debió orde-narse la inclusión de la viuda como parte en el pleito y a que se debieron eliminar las segundas excepciones previas a la demanda, y solamente en el cuarto motivo es que tra-tan, aunque ligeramente, la cuestión fundamental en esta *181apelación cual es, si la demanda aduce o no hechos determi-nantes de causa de acción, independientemente de si los dos herederos que no figuran en el pleito deben ser partes en él.
Los demandantes alegan ser dueños por título de heren-cia de una dozava parte cada uno de una finca de 170 cuer-das dejada por su causante: alegan que nunca han vendido, cedido ni renunciado su derecho en esa finca: que esa finca fue adjudicada a su madre para el pago de deudas de la herencia sin haber obtenido autorización judicial y cuando ellos eran menores de edad: y alegan que 100 cuerdas de esa finca las poseen los demandados.
Si todo eso es cierto, y hay que suponerlo así para resolver la excepción opuesta a la demanda, entonces resulta que siendo nula la adjudicación de bienes hecha para pago de deuda de acuerdo con lo resuelto en el caso de Longpré v. Días, 237 U.S. 519, ellos conservan en esa finca y en la porción de 100 cuerdas segregadas el derecho de una dozava parte' que les correspondía por herencia de su padre y tie-nen derecho a que tal condominio les sea reconocido por los actuales poseedores de ella, según declaramos en el caso de Capó v. Fernández, 27 D.P.R. 715, y en el de Santini v. Díaz San Miguel, 27 D.P.R. 816.
La corte inferior fundó su decisión en este particular en que la demanda no es suficiente porque no se demuestra en ella claramente el derecho de los demandantes como dueños de la finca de 170 cuerdas por no expresar las distintas par-ticipaciones de los diversos condueños para conocer la de los demandantes, pero la demanda clarámente alega que son seis lós herederos y que la finca pertenece a ellos y a la' viuda por sus gananciales por lo que aparece claro que cada uno de los demandantes tiene en ella una dozava parte, que es la que reclaman, por lo que no puede sostenerse la con-clusión de la corte inferior; y en cuanto a que la demanda no expresa a virtud de cuáles transmisiones se encuentran los demandados en posesión de las 100. cuerdas, tal alegación no es necesaria pues basta alegar que poseen la finca que es *182objeto del pleito, sin qne sea de aplicación lo resuelto en el caso de Ruiz v. G. Llinás & Ca., 31 D.P.R. 48.
En cnanto a si los dos herederos qne no figuran en este pleito deben ser o no partes en él, opinamos qne no son partes necesarias en el mismo porque no se trata de que se declare la nulidad de la partición de bienes en qne intervi-, nieron sino de recobrar los demandantes el condominio qne alegan tener en una finca y del cual no se fian desprendido por ser nula la adjudicación qne de ella se fiizo para el pago de deudas.
La sentencia apelada debe ser revocada y el caso de-vuelto para ulteriores procedimientos.
El Juez Asociado Sr. Franco Soto firmó: “Conforme con la sentencia.”